         Case 1:21-cv-00475-LAK Document 55-1 Filed 02/18/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et al.,

                Plaintiffs

        vs.                                                       Case No. 1:21-cv-00475 (LAK)

 U.S. Department of Health and Human Services, et
 al.,


                Defendants.


               DECLARATION OF RICHARD B. KATSKEE IN SUPPORT
                   OF MOTION FOR ADMISSION PRO HAC VICE

I, Richard B. Katskee, declare as follows:

       1.      I am seeking to appear pro hac vice representing Plaintiffs MAZON: A Jewish

Response to Hunger, Services & Advocacy for GLBT Elders, The New York City Gay and

Lesbian Project, Ark of Freedom Alliance, Freedom From Religion Foundation, American

Atheists, and Hindu American Foundation in the above-captioned action.

       2.      I have never been convicted of a felony.

       3.      I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

       4.      There are no disciplinary proceedings pending against me.

I declare under penalty of perjury that the foregoing is true and correct and that this Declaration

was executed on February 18, 2021

                                                     s/ Richard B. Katskee
                                                     Richard B. Katskee




                                                 1
